Exhibit 10.3
 
GLOBALOPTIONS GROUP, INC.
415 Madison Avenue, 17th Floor
New York, New York 10017
 
July 11, 2013
 
Jeff Nyweide, CFO and E.V.P. Corp. Dev.
GlobalOptions Group, Inc.
415 Madison Avenue
17th Floor
New York, New York 10017
 
 
Re:
Your Employment Agreement dated July 30, 2007, as amended on each of August 13,
2009, May 13, 2010, December 10, 2010, March 26, 2012 and March 31, 2013
(collectively the “Agreement”; capitalized terms used herein without definitions
have the meanings specified in the Agreement)

 
Dear Jeff:
 
This letter (the “Amendment”) is to modify and clarify the Agreement, effective
as of the date written above.  Accordingly, the following modifications are made
to this Agreement:
 
1.           Sections 2(b) and 2(c) shall be amended and restated as follows as
of the date hereof:
 
“(b)           (i) In addition to the Base Salary and Benefits, as an inducement
for the Employee to remain in the employ of the Company and subject to the
Employee remaining in the employee of the Company at the time of issuance, the
Company agrees to issue to the Employee from the Company’s Amended and Restated
2006 Long-Term Incentive Plan (or any other employee benefit plan (as defined in
Rule 405 of Regulation C promulgated under the Securities Act of 1933, as
amended) of the Company previously approved by the Company’s stockholders),
immediately prior to the closing of an acquisition or merger with an operating
company by the Company or its subsidiaries (a “Sale”), 83,334 shares of common
stock, par value $0.001 per share (“Common Stock”)  (subject to adjustment
pursuant to Sections 2(b)(iv) and (v) below) (the “Shares”). Notwithstanding the
foregoing, in the event that Employee’s employment is terminated without Cause
or Good Reason or as a result of his death or Disability and a Sale is
consummated within nine months of the date of termination, the Company agrees to
issue to the Employee the Shares as set forth above.
 
(ii)           The Employee, including his assignees and transferees, shall be
entitled to piggyback registration rights with respect to the resale of the
Shares.  The resale of such Shares shall be included on the Company’s first to
be filed Form S-1, Form S-3 or Form S-8, as applicable, with the Securities and
Exchange Commission (the “SEC”) following the issuance of the Shares, provided,
however, if the resale of the Shares cannot be included on a Form S-8 at the
time the Company files its next Form S-8, the Company shall not be required to
include the resale of the Shares on such Form S-8 and the resale of such Shares
shall be included on the Company’s next to be filed Form S-1 or Form S-3, as
applicable, with the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           Employee may, subject to applicable laws, elect that the Company
withhold 38,580 shares of Common Stock in order to satisfy the Employee’s
applicable tax obligations arising from the issuance and the Company will pay
the applicable taxes.
 
(iv)           If prior to the issuance of the Shares the Company shall pay a
stock dividend or declare a stock split on or with respect to any of its Common
Stock, or otherwise distribute securities of the Company to the holders of its
Common Stock, the number of shares of stock or other securities of the Company
to be issued with respect to the Shares shall be added to the Shares.  If the
Company shall distribute to its stockholders securities of another corporation,
the securities of such other corporation, distributed with respect to the Shares
to be issued shall be added to the Shares.
 
(v)           If the outstanding shares of the Company’s Common Stock shall be
subdivided into a greater number of shares or combined into a smaller number of
shares, or in the event of a reclassification of the outstanding shares of the
Company’s Common Stock, or if the Company shall be a party to a merger,
consolidation or capital reorganization, there shall be substituted for the
Shares to be issued such amount and kind of securities as are issued in such
subdivision, combination, reclassification, merger, consolidation or capital
reorganization in respect of the Shares to be issued.”
 
“(c)           The equity grant referred to in the second sentence of Section
2(b) in the Amendment dated March 26, 2012 remains outstanding in accordance
with its terms.”
 
2.           Except as hereby amended, the Agreement and all of its terms and
conditions shall remain in full force and effect and are hereby confirmed and
ratified. All references to the Agreement shall be deemed references to the
Agreement as amended and clarified hereby. This Amendment shall be governed and
construed under the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
Please sign below to acknowledge your agreement to and acceptance of this
Amendment to the Agreement.
 
Sincerely,
     
/s/ Harvey Schiller
Harvey Schiller
Chairman and Chief Executive Officer



 
Agreed to:
                /s/ Jeffrey O. Nyweide    
Jeffrey O. Nyweide
   
Date:
July 11, 2013
   


